DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed March 4, 2021 have been fully considered and are persuasive. Claims 5 and 8 were previously dependent claims which were indicated as containing allowable subject matter in the previous office action, but were objected to for depending on a rejected base claim. In response, Applicant has amended claims 5 and 8 to be in independent form. Claims 5 and 8 are therefore no longer objected to as being dependent on a rejected base claim. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are Sun and Asmo as explained in the Nonfinal Office Action dated October 7, 2020. To very briefly summarize, Sun in view of Asmo when taken together rendered obvious the full combination of limitations previously recited in originally-numbered claims 1-4. However, originally numbered claims 5 and 8, now amended to be in independent form, recite additional limitations that are not addressed by Sun or Asmo. When these additional limitations are taken in combination with all of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, March 12, 2021